Mr. JUSTICE McGLOON delivered the opinion of the court: Defendant Lenora Conner was indicted for possession of more than 30 grams of a controlled substance. She filed a motion to quash the search warrant and suppress the evidence on the basis that the evidence obtained was the result of an illegal search. Chicago police officers executed the search warrant by entering her home through a second-floor window. They did not announce their office and purpose. The motion was denied and after a jury trial, defendant was convicted as charged. She was sentenced to serve 5 to 15 years in the penitentiary. She appeals, arguing that the trial court erroneously ruled that exigent circumstances obviated the requirement that the arresting officers announce their authority and purpose while executing the search warrant. We reverse. On December 16, 1973, officer James Ahern obtained a search warrant for defendant Lenora Conner’s home, located at 3648 South Martin Luther King Drive, Chicago. The warrant was based on information given by a reliable informant who had been present when a shipment of heroin was delivered there earlier that day. At approximately 5:30 a.m. the next day, Chicago police officers executed the search warrant. The officers made an unannounced, forced entry into the premises by breaking through a second floor bedroom window. Access to the second floor was made possible through the use of ladders provided by the Chicago Fire Department. Police officers believed that the unusual method of executing the search warrant was necessitated by the fortress-like quality of the premises and the presence of easily disposable heroin. Officer Ahern, the first police officer to enter the premises, described it as follows. The house is a three-story, brick building with a basement. The front basement door is made of approximately one-half inch thick steel. A set of burglar bars are situated in front of the door. The back basement door is also secured by a set of burglar bars. The first floor front door is likewise secured by a set of burglar bars and inside, approximately four feet down the hallway, is a second set of burglar bars. Officer Ahern further testified that every window on the first floor is also secured by burglar bars. During the subsequent jury trial, defendant testified that all doors and first floor windows were secured with burglar bars. She further testified that at the time the search warrant was executed, she had 12 dogs on the premises. The dogs were a combination of German Shepherds and Great Danes. On a previous raid, police officers were forced to shoot four of the animals. Officer Ahern testified that as he entered the bedroom through the second floor window, he observed the defendant reach to the floor, pick something up and run to the bedroom door. As she ran, she threw a plastic bag toward the Window. Officer Ahern retrieved the plastic bag which was later determined to contain 32 tinfoil packets of heroin. A search of a bedroom closet uncovered a cardboard box containing four additional bags of heroin. On cross-examination, Officer Ahern stated that he did not knock on the door nor did he announce his office and purpose prior to entering the premises. Defendant filed a motion to quash the search warrant and suppress the evidence seized. Alleged was that the police officer’s unannounced, forced entry violated defendant’s constitutional rights and resulted in an illegal search. The motion was denied. A jury subsequently convicted defendant for possession of more than 30 grams of a controlled substance. She was sentenced to serve 5 to 15 years in the Department of Corrections and has since filed this appeal. On appeal, defendant argues that the trial court erred in denying defendant’s motion to quash and suppress inasmuch as there were no exigent circumstances which would have permitted the unannounced, forcible entry by police officers. We agree. In People v. Conner (1977), 56 Ill. App. 3d 565, 371 N.E.2d 106, a case involving the same defendant and premises, we were presented with an almost identical factual situation. There, defendant was again charged with possession of heroin in violation of section 402 of the Controlled Substance Act (Ill. Rev. Stat. 1975, ch. 56½, par. 1402). The arrest was the result of the execution of a search warrant on the premises. Entry to the premises was also made through a second-floor window, only this time by using a snorkel truck borrowed from the Chicago Fire Department. The evidence was later suppressed on a motion by defendant and we affirmed, holding that the fortress-like qualities of the premises, coupled with probable presence of easily disposable heroin did not create an exigency that obviated the requirement that the officers announce their authority and purpose when executing the search warrant. In People v. Wolgemuth (1977), 69 Ill. 2d 154, 370 N.E.2d 1067, our supreme court held that while the failure of police officers to announce their authority and purpose does not per se violate the constitution, it may influence whether subsequent entry to arrest or search is constitutionally reasonable. In Wolgemuth officers knocked on the door of the apartment, where defendant was believed to be staying, for 10 minutes, in an attempt to notify him of their presence and intention to arrest him for burglary. Upon receiving no response, they summoned the owner of the building. With the owner present, the officers knocked on the door again for approximately five minutes before the owner, with a pass key, admitted them into defendant’s apartment where the arrest was made. In upholding the arrest, the court concluded that the mere failure to announce their authority and purpose did not, under the circumstances, violate the standard of reasonableness required under the fourth amendment. The court specifically noted that it was not dealing with a case where the “police calculatedly refrained from announcing their presence and purpose in the course of either violently or stealthily entering a suspect’s home.”  The conduct of the police officers in the present case was not constitutionally reasonable. Here, they executed the search warrant by stealthily entering defendant’s home through a second-floor window. It is undisputed that at no time did they attempt to knock on any door or announce their authority and presence. As we held in the previous Conner case, the fortress-like qualities of the premises, even when coupled with the probability of easily disposable heroin, did not make the entry by police officers within the standards of reasonableness required under the fourth amendment. Every citizen has a right to keep his home secure against intruders even if it means going to the elaborate extremes taken by defendant. Further, there is no evidence that defendant was expecting the police at the time of the breakin and was attempting to dispose of the evidence as in Ker v. California (1962), 374 U.S. 23, 10 L. Ed. 2d 726, 83 S. Ct. 1623. The State’s argument that defendant was expecting the police “at all times” is without merit. For the foregoing reasons, the judgment of the circuit court of Cook County is reversed. Judgment reversed. O’CONNOR, J., concurs.